DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on October 1, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
	Eight (8) sheets of drawings were filed on October 1, 2021 and have been accepted by the examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charbonneau-Lefort (US 2013/0259423 A1). 
Regarding claims 1 and 9; Charbonneau-Lefort discloses an optical connector cable (see Figures 1-5) comprising: 
a plurality of optical fibers (optical fibers 100; see paragraph 59) each extending in a first direction; 
a lens module (12) that includes 
a placement portion (rear top section 40, including v-shaped grooves 42; see paragraph 58) configured to 5place end portions of the plurality of optical fibers (200) thereon in order in a second direction intersecting the first direction (see Figure 1; the fibers are placed in order in a direction LX that intersects direction LZ in which the fibers extend), 
a facing surface (wall 52; see Figure 4) facing distal end surfaces of the plurality of optical fibers (200), and 
a plurality of lenses (102) optically coupled to the plurality of optical fibers (200) through the facing surface (52); and 10
an adhesive (curable epoxy; see paragraph 80) fixing the plurality of optical fibers (200) to the placement portion (42), 
wherein the plurality of optical fibers (200) are placed on the placement portion such that the distal end surfaces (202) are separated from the facing surface (52) by predetermined distances (see Figure 4), and a part of the adhesive (epoxy 220; see paragraph 62) enters 15spaces between the distal end surfaces (202) and the facing surface (52; see Figure 4); and  
wherein the adhesive (refractive index matching epoxy 220; see paragraph 62) is a light-transmitting adhesive.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau-Lefort (US 2013/0259423 A1; hereafter Charbonneau-Lefort ‘423) in view of Charbonneau-Lefort (US 2014/0099058 A1; hereafter Charbonneau-Lefort ‘ 058). 
Regarding claim 2; Charbonneau-Lefort ‘423 discloses the optical connector cable according to claim 1, as discussed above, but does not disclose that the plurality of optical fibers (200) include optical fibers differing in separation distances from the distal end surfaces (202) to the facing surface (52), and 20wherein focal positions of the plurality of lenses (102) are positioned between the facing surface (52) and a first distal end surface (202) of a first optical fiber (200) having the shortest separation distance in the plurality of optical fibers (200).  
Charbonneau-Lefort ‘058 teaches that there may be variations in length of ends (109) of fibers (106) when placed v-grooves (112) of a lens module (110; see Figures 5A, 6A and 6D), wherein variations in the lengths of fiber ends inherently forms different separations distances from the distal end surface (109) to a facing surface (114), which may be filled with index matching material (see paragraph 53 of Charbonneau-Lefort ‘058; epoxy, as taught disclosed in Charbonneau-Lefort ‘423, see paragraph 62).  
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to include optical fibers with length variations, such separation distances from the distal end surfaces of the fibers to the facing surface of the lens module are different, and wherein focal positions of the plurality of lenses are positioned between the facing surface and a first distal end surface of a first optical fiber having the shortest separation distance in the plurality of optical fibers for the purpose of optimizing optical coupling for optical fibers positioned at a closest gap distances and other fibers that may have a slight variation in end length, since it’s known in the art that variations in the end lengths of optical fibers will occur.
Regarding claim 3; a center in the first direction between the first distal end surface (202 of the first optical fiber 200; see Charbonneau-Lefort ‘423) and a second distal end surface (202) of a second optical fiber (200) having29FP21-0482-00 the longest separation distance in the plurality of optical fibers (200), is inherently positioned at an ideal central position when the plurality of optical fibers are placed on the placement portion such that a bubble generation rate in the adhesive is minimized (see paragraph 62 of Charbonneau-Lefort ‘423) or is positioned farther away from the facing 5surface than the ideal central position, since all positions are either the ideal central position or farther away from the ideal central position.
Regarding claims 5, 6, and 7; Charbonneau-Lefort ‘423 discloses the optical connector cable according to claim 1, but does not disclose a particular separation distance from the distal end surfaces (202) to the facing surface (52).  Before the effective filing date, one of ordinary skill in the art would have found it obvious to provide any desired separation distances from the distal end surfaces to the facing surface, including a separation distance from the facing surface to the first distal end surface that is equal to or greater than 25 μm and equal to or less than 35 μm; a separation distance from the facing surface to the second distal end surface is equal to or greater than 35 μm and equal to or less than 50 μm; and/or a separation distance from the facing surface to the 20center between the first and second distal end surfaces is equal to or greater than 30 μm and equal to or less than 40 μm, for the purpose of accommodating optical fibers having a desired end length, since no novel or unexpected results would appear to occur from the provision of a separation distance within this range, since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 13; Charbonneau-Lefort ‘423 and Charbonneau-Lefort ‘058, as applied to claims 1-3 above, at least disclose or suggest a method for manufacturing the optical connector cable according to claim 3, the method comprising: 
placing the end portions of the plurality of optical fibers (200 of Charbonneau-Lefort ‘423) on the 25placement portion (40, 42) of the lens module (12); and 
applying an adhesive (refractive index matching, UV-curable epoxy; see paragraphs 52 and 80 of Charbonneau-Lefort ‘423) to the placement portion (40, 42) to fix the plurality 31FP21-0482-00of optical fibers (200) to the lens module (12), 
wherein, in the placing, the end portions of the plurality of optical fibers (200) are placed such that the center between the first and second distal end surfaces is positioned at the ideal central position or positioned 5farther away from the facing surface than the ideal central position (see the discussion with respect to claim 3 above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau-Lefort (US 2013/0259423 A1).
Regarding claim 4; Charbonneau-Lefort discloses the optical connector cable according to claim 1, but does not disclose a particular separation distance from the distal end surfaces (202) to the facing surface (52).  Before the effective filing date, one of ordinary skill in the art would have found it obvious to provide any desired separation distances from the distal end surfaces to the facing surface, including separation distances equal to or greater than 25 μm and equal to or less than 50 μm, for the purpose of accommodating optical fibers having a desired end length, since no novel or unexpected results would appear to occur from the provision of a separation distance within this range, since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau-Lefort (US 2013/0259423 A1) in view of Hoshino et al. (US 7,254,301 B2).
Regarding claim 8; Charbonneau-Lefort the optical connector cable according to claim 1 further comprising: 
a circuit board (printed circuit board 310; see Figure 5 and paragraph 74) mounting the lens module (12) thereon (see Figure 6); 25
a plurality of optical elements (350, 350S, 350D) disposed on the circuit board (310), the plurality of optical elements (350, 350S, 305d) being optically coupled to the plurality of 30FP21-0482-00optical fibers (200) through the plurality of lenses (102), respectively; and
 wwherein each of the plurality of optical elements (350, 350S, 350D) performs photoelectric conversion of light incident from the corresponding optical fiber (200; 350D are photodetectors) or performs photoelectric conversion of light emitted to the corresponding optical fiber (200; 350S are light sources).  
Charbonneau-Lefort does not disclose a holding portion holding the plurality of optical fibers (200), the holding portion having an end surface where end portions of the plurality of optical fibers project.
Hoshino et al. teaches that optical connector cables (2)  mounted on circuit boards (41) may further be provided with a holding portion (45b) for supporting the optical fibers (31) that project from the optical connector (2; see Figure 1).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a holding portion holding the plurality of optical fibers (200), the holding portion having an end surface where end portions of the plurality of optical fibers project in the invention of Charbonneau-Lefort to support the fibers. 5

Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zbinden et al. (US 2011/0123150 A1) in view of Balakrishnan et al. (WO 2008/109982 A1)  and Charbonneau-Lefort (US 2013/0259423 A1). 
Regarding claims 1 and 10-12; Zbinden et al. discloses an optical connector cable (110; see Figures 1-7) comprising: 
a plurality of optical fibers (optical fibers 112) each extending in a first direction; 
a lens module (120) that includes 
a placement portion (114; see Figures 3 and 4) configured to 5place end portions of the plurality of optical fibers (112) thereon in order in a second direction intersecting the first direction, 
a facing surface (122; see Figure 4) facing distal end surfaces of the plurality of optical fibers (112), and 
a plurality of lenses (126) optically coupled to the plurality of optical fibers (112) through the facing surface (122);
wherein the plurality of optical fibers (112) are placed on the placement portion (114) such that the distal end surfaces are separated from the facing surface (122) by predetermined distances (see Figure 4);
wherein the lens module (120) includes a recessed portion (recessed portion; see annotated Figure 3 below) provided between the placement portion (114) and the facing surface (122);
wherein the placement portion (114) includes fiber grooves (see paragraph 25) that each places the plurality of optical fibers thereon, and wherein the depth of the recessed portion (recessed portion) is larger than the depth of each of the fiber grooves.  

    PNG
    media_image1.png
    340
    634
    media_image1.png
    Greyscale

Zbinden et al. does not disclose an adhesive fixing the plurality of optical fibers (112) to the placement portion (114), wherein a part of the adhesive enters 15spaces between the distal end surfaces and the facing surface (122).
Balakrishnan et al. (WO 2008/109982 A1) teaches that optical fibers (2) may be fixed on placement portions of lens modules (1) with an index-matching adhesive material (19; see page 5, lines 14-17) that enters spaces between the distal end surfaces of fibers and the facing surface of the optical module to eliminate optical interfaces, which reduces scattering loss and unwanted back reflections, as understood by a person of ordinary skill in the art.  Charbonneau-Lefort (US 2013/0259423 A1) teaches that an adhesive (UV-curable, refractive index matching epoxy) fixing a plurality of optical fibers (200) to a placement portion (42) of a lens module (10/12) may include a part of the adhesive (220) that enters 15spaces between the distal end surfaces (202) of the fibers (200) and a facing surface (52; see paragraphs 62 and 80).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide an adhesive fixing the plurality of optical fibers (112) to the placement portion (114), wherein a part of the adhesive enters 15spaces between the distal end surfaces and the facing surface (122), wherein the adhesive is injected to the placement portion and the recessed portion in the invention of Zbinden et al. for the purpose of securing the fibers in the grooves of the fixing portion and reducing refractive index barriers to minimize scattering loss and back reflections, thereby improving coupling efficiency with a known method in the art, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874